Citation Nr: 1413046	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to a compensable disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045 for traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 10 percent for post-traumatic headaches due to TBI prior to May 6, 2013, and in excess of 30 percent from May 6, 2013.

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression and cognitive dysfunction due to TBI.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran had been rated at a 100 percent disability rating for status post gunshot wound with entrance at the lateral right neck and exit at the right scapula with residuals.  The RO had provided with Veteran with a rating decision in April 2010, informing him of the proposal to rate his TBI under Diagnostic Code 8045 and to rate all of his TBI residuals separately under the appropriate Diagnostic Codes.  In June 2010, the RO issued a rating decision effectuating this change as of September 1, 2010.  (The Veteran's cognitive dysfunction due to TBI was rated with psychiatric disability.)  The Veteran filed a claim for an increase in the ratings assigned for his post-traumatic headaches, residual scars, TBI, and psychiatric disability with cognitive dysfunction.  In his notice of disagreement, the Veteran appealed only the noncompensable disability rating assigned under Diagnostic Code 8045 for TBI as of September 1, 2010.  By a June 2013 decision, the RO awarded a higher (30 percent) rating for the headache disability, effective from May 6, 2013.

The Veteran presented testimony before the undersigned Veterans Law Judge in Washington, D.C.  At the hearing, the Veteran argued that he desired higher ratings for specific residuals of TBI, namely, psychiatric disability with cognitive dysfunction and headaches.  Because the rating of a TBI requires consideration of such impairments, and because the RO has developed for the Board's review the question of a rating for a TBI, the Board finds that its analysis of this appeal requires consideration of these specific TBI residuals.  Consequently, the issues on appeal include the residuals of TBI specifically claimed by the Veteran-entitlement to higher ratings for headaches and for psychiatric disability with cognitive dysfunction.

(The issues of entitlement to higher ratings for post-traumatic headaches and psychiatric disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

All residuals of the Veteran's TBI have been properly rated under Diagnostic Codes associated with each diagnosis.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for TBI under Diagnostic Code 8045 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected TBI has been rated as noncompensable under Diagnostic Code 8045.  Diagnostic Code 8045 (2013) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have effects on functioning:  cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013). Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled ' Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under Diagnostic Code 8045.  Id.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, VA must evaluate emotional/behavioral symptoms under the criteria of Diagnostic Code 8045.  Id.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  Id.

There may be an overlap of manifestations of conditions evaluated under Diagnostic Code 8045 with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA may not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be separated, VA must assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  Id.

The Veteran has contended that his service-connected TBI warrants a higher disability rating.   In his November 2010 notice of disagreement and his August 2011 VA Form 9, the Veteran indicated that he felt his TBI warranted a higher disability rating based on the 10 facets of TBI related to cognitive impairment and subjective symptoms.  At his hearing, the Veteran specifically asserted that his current symptoms were limited to headaches, memory loss and problems with concentration.

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) with depression, cognitive dysfunction and substance abuse; permanent thyroplasty with dysphonia and chronic cough; chronic right thoracic muscle spasm; right shoulder residuals of gunshot wound and scapula fracture with cervical dystonia; regional pain syndrome of the chest wall status post wound with rib fracture; tinnitus; restrictive lung disease status post lung resection with residual chronic dyspnea status post gunshot wound; sternotomy/right neck scar with disfigurement; scars to the neck and right scapula resulting from gunshot wound, sternotomy scar, vocal cord prosthesis scar, epigastric subxiphoid hernia repair scar, and right chest tube site scar; post traumatic headaches; abdominal pain status post supraumbilical hernia repair; and sensory neuropathy of right cervical cutaneous nerve to anterior cervical triangle.  As noted above, ratings have been assigned for each, along with a noncompensable rating under Diagnostic Code 8045 for TBI.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided.  This notion of rating is also evident in Diagnostic Code 8045 as noted above.

The Veteran has contended that his TBI warrants a higher disability rating under Diagnostic Code 8045.  In his NOD and his Form 9, the Veteran indicated that his TBI warranted a higher disability rating based on the 10 facets of TBI related to cognitive impairment and subjective symptoms.  The Veteran bases his contentions in this regard on the findings of a VA TBI examination provided in February 2010.

The VA examiner noted that the Veteran reported weekly, moderate headaches that lasted a full day.  While he was able to attend school during these headaches, it was difficult for him to concentrate.  The examiner found that there was evidence of moderate impairment of memory, attention and concentration.  With regard to judgment, the examiner found that, while his judgment was generally normal, he admitted that while he was angry he made impulsive choices that later when he was not angry he wished he hadn't made.  Therefore, the examiner found that the Veteran had mildly impaired or at least situationally impaired judgment when angry.  The examiner found that, while the Veteran's social interaction was routinely appropriate, he had found it difficult to keep a girlfriend.  He admitted that it was difficult to tolerate other's smaller issues when he had to deal with much larger issues. While the Veteran was always oriented to time, person, place and situation, he had found that it takes him extra effort in unfamiliar situations where he had to pay special attention not to get lost.  With regard to motor activity, the examiner noted the Veteran's difficulties with his right shoulder and his vocal cords.  The examiner found that, with regard to neurobehavioral effects, the Veteran had more than one neurobehavioral effect that interfered with social interaction.  The examiner noted that this almost always precluded social interaction with girlfriends, and stated that it was very difficult keeping a girlfriend.  While the Veteran was always able to comprehend spoken and written language, his always-present vocal cord paralysis gave him a permanent handicap.  The examiner noted that the Veteran's consciousness was normal.  
 
The examiner found that the Veteran's headaches, memory problems, attention and concentration difficulties, difficulties with judgment when angry, social interaction difficulties, spatial orientation difficulties in new situations, vocal cord paralysis, subjective symptoms including his insomnia and headaches, fatigability and difficulty in school, and his communication difficulties were all due to his TBI.  

The Veteran contends that, with regard to memory, attention, concentration, and executive functions, he warrants a compensable rating.  However, as noted above, the Veteran is separately rated for psychiatric disability with cognitive dysfunction.  The symptoms experienced by the Veteran are ones that are typically contemplated by the criteria for rating psychiatric disability and the RO has assigned a single separate rating for these symptoms pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms.

The same may be said about other TBI symptoms, which have each been rated separately.  As for the headaches, a 30 percent rating is currently in effect.  Additionally, as noted in the introduction to this decision, the Veteran has focused his appeal on symptoms due to headaches and psychiatric disability with cognitive dysfunction.  As a result the Board will remand these issues for further action by the RO.  

The salient point to be made is that, with regard to a rating under Diagnostic Code 8045, there are no symptoms not accounted for by separate ratings the Veteran has already been assigned-the headaches and psychiatric disability ratings, for example.  The Veteran indicated that the residuals he suffers as a result of his TBI are headaches, memory loss, and lack of concentration.  The RO has addressed these symptoms in the ratings for psychiatric disability and headaches.

The rating criteria of Diagnostic Code 8045 specifically state that any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, even if that diagnosis is based on subjective symptoms, should be separately evaluated, rather than under the table of Diagnostic Code 8045.  38 C.F.R. § 4.124a.  As the Veteran's residuals have been associated with separate ratings, such as for headaches and psychiatric disability, a rating under the table for evaluating TBI would not be appropriate.

The Board notes that even if the Veteran's residuals were rated under Diagnostic Code 8045, this would not provide him with a higher disability rating, based on the manner in which residuals are rated under the criteria.  The criteria instructions are to assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, VA is to assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 38 C.F.R. § 124a, Diagnostic Code 8045. 

In the Veteran's case, the highest possible level of impairment, based on his symptoms, would be a 3.  The facets that provide a total impairment level are memory, attention, concentration, and executive functions, judgment, orientation, motor activity, spatial orientation, communication and consciousness.  In order to warrant a finding of a total impairment level in any of these facets, the Veteran's symptoms would need to be severe, so much so that his symptoms would preclude most of his ability to ambulate or communicate.  This is not the disability picture presented by the Veteran.  Therefore, at most, impairment of a level 3 would be the highest level, and a 70 percent disability rating would be warranted for all of the symptoms included in the 10 important facets of TBI related to cognitive impairment and subjective symptoms.   He is currently rated at 70 percent for the psychiatric disability alone, and has a 30 percent rating for headaches.  As such, the Veteran would not be provided with a higher rating if his symptoms were collectively rated under Diagnostic Code 8045.  Therefore, a disability rating under Diagnostic Code 8045 separate from those already assigned for TBI residuals cannot be awarded.

As for VA's duties with regard to notice and assistance, the Board notes that, by a July 2010 letter, the RO notified the Veteran of the evidence VA would assist him in obtaining and of the evidence he was expected to provide.  The letter also informed him of the types of evidence that would be required to substantiate a claim for increase.  As for assisting the Veteran, examination is not required given the Board's conclusion above that all residuals of TBI have been properly rated separately.  (Examinations will be conducted for the residuals specifically raised by the Veteran in accordance with the remand below.)  


ORDER

A separate compensable disability rating for TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045, is denied.


REMAND

At his hearing, the Veteran contended that the residuals he currently experiences as a result of his TBI are headaches, memory loss, and lack of concentration.  As noted above, the Veteran has been separately rated for headaches and psychiatric disability with cognitive dysfunction, which ratings contemplate these residuals.  The Veteran has contended that these disabilities warrant a higher disability rating.  The RO has not specifically developed these rating questions on appeal, but the Board finds that the ratings for these disabilities are intended by the Veteran's appeal for a higher rating for these specific TBI residuals.  To better assess current disability, and to allow the agency of original jurisdiction (AOJ) to address these questions in the first instance, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the current level of impairment due to the post-traumatic headaches.  The claims folder must be made available to and reviewed by the examiner.

The examiner should determine whether the Veteran's post-traumatic headaches cause very frequent completely prostrating attacks productive of severe economic inadaptability.  (The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.)  Reasons should be given for all conclusions.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected psychiatric disability with cognitive dysfunction.  The claims folder must be made available to and reviewed by the examiner.

The examiner should determine the level of occupational and social impairment associated with mental disability, and assign a global assessment of functioning (GAF) score.  The GAF score should be explained in terms of occupational impairment.  (The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.)  Reasons should be given for all conclusions.

3.  If the appeal of either rating question is not resolved to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


